Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 2 with respect to the specie being a tube and the sterile injury being inflammation is allowable. The restriction requirement with respect to Group I for the species of medical devices (claim 19) and one or more of the analyte levels being tested (claim 22), as set forth in the Office action mailed on 5/5/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of allowable claim 2. Specifically, the restriction requirement of 5/5/2020 is withdrawn with respect to specie election A. However, the restriction requirement regarding Groups II and III and the indicated specie elections for those groups stand withdrawn.  In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Kazmierski on 9/24/2021.
The application has been amended as follows: 
IN THE CLAIMS:
	Cancel claims  5, 16, 18 and 24-30.
Amend claim 2 as follows:
	2.  A method for treating sterile injury selected from the group consisting of inflammation, necrosis, pain, sore throat and a combination thereof, the sterile injury in the absence of a microorganism, a composition comprising N-Acetylcysteine and an aminoquinoline, wherein the sterile injury results from the trauma due to the presence of a medical device in the subject in need thereof.
	Amend claim 17 as follows:
	17.  The method of claim 2, comprising coating the medical device with the composition prior implanting the medical device 
	Amend claim 19 to depend from claim 2.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	With the instant amendment, the claims specify that the sterile injury results from trauma that from the presence of a medical device present in the subject. This differentiates from the applied prior art where the subject already had inflammation due to restenosis and not due to the presence of the stent (see Applicant’s arguments page 3, third full paragraph).
The following prior art is cited:
Mehal et al. (US 9415046) teaches the inhibition or reduction of the likelihood of foreign body reaction associated with an implant by administering a salicylate (see claim 1).
Yang et al. (Acta Oto-Lanygolocica (2009) 129:10: 1036-1042) teaches that N-acetyl cysteine has a protective effect against cochlear injuries  that are induced by styrene (abstract).
The prior art neither teaches nor suggests the claimed invention where a combination of N-acetyl cysteine and an aminoquinoline are administered to treat sterile injury caused by trauma that results from the presence of a medical device present in a subject. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653